DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on February 12, 2021 has been entered.  Claims 26 and 39 have been amended.  As such, Claims 26, 28-36, 38, and 39 are currently pending in the application, with Claims 31-34 and 38 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-30, 35, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0048612 to Bunyan et al. (“Bunyan”) in view of U.S. Patent Application Publication No. 2010/0311943 to Lallave Rivas et al. (“Rivas”), and further in view of U.S. Patent Application Publication No. 2011/0171565 to Birkan et al. (“Birkan”).
With regard to Claims 26 and 39, Bunyan discloses a composite gasket for sealing and EMI shielding comprising a conductive mesh sheet embedded in an elastomeric layer.  See, e.g., Abstract, entire document.  Bunyan discloses that the conductive mesh sheet can be formed from carbon fibers.  Paragraph [0028].  The composite material of Bunyan would have at least some amount of stretchability because Bunyan indicates that the elastomer is not rigid, disclosing that the elastomer that impregnates the mesh can be a soft, tacky elastomer with nominal mechanical strength.  Paragraph [0037].  Bunyan discloses that the conductive mesh has a thickness of about 0.030 inches (about 0.76 mm), but that the conductive mesh is corrugated to an amplitude of about 0.080 inches (about 2 mm).  Paragraph [0040].  Once the mesh is embedded into the elastomeric layer, as shown in Figure 6D, the thickness of the integrated composite would correspond with the amplitude of the conductive mesh, such that the thickness of the integrated composite of Bunyan is about 2 mm.  
Bunyan does not disclose that the carbon fibers are obtained from carbonizing an electrospun fiber derived from lignin.  Rivas is related to a process for manufacturing electrospun fibers to produce carbon fibers.  See, e.g., Abstract, entire document.  Rivas teaches that lignin fibers can be transformed into carbon nanofibers using a suitable heat treatment, paragraph [0006], and that lignin represents a low cost precursor for the production of general purpose carbon fibers.  Paragraph [0008].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use carbonized electrospun fiber derived from lignin in the conductive mesh material disclosed by Bunyan, in order to provide a low cost material with electrical properties, as shown to be known by Rivas.  
Neither Bunyan nor Rivas disclose the presence of at least one metal precursor in the electrospun fiber, wherein carbonizing converts the metal precursor to metal nanoparticles having an average particle size of 1 nm to 800 nm.  However, Rivas does suggest that its fibers can be doped with catalytic particles, generally.  Paragraph [0002].  Birkan is also related to a process for manufacturing electrospun fibers to produce carbon fibers.  See, e.g., Abstract, In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 (CCPA 1976).  With regard to Claim 28, Birkan discloses the metal precursor can comprise copper or nickel.  Paragraph [0021].  With regard to Claim 29, Rivas teaches using organoslov lignin.  Paragraph [0019].  With regard to Claim 30, Birkan discloses using a stabilization step.  Paragraph [0058].  Moreover, Claim 30 recites processing limitations that do not materially affect the final product.  The metal precursor of Birkan converts to a metal nanoparticle, paragraph [0010], and the processing step to which that occurs does not materially affect the final structure of the product.  With regard to Claim 35, Bunyan teaches the elastomer can be rubber or polyurethane.  Paragraph [0037].  With regard to Claim 36, the mesh 18 of Bunyan is encapsulated on both sides between two elastomer layers 20.  Figure 6D.  

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Bunyan does not disclose that its carbon fibers are obtained from carbonizing an electrospun fiber derived from lignin, Rivas teaches the person having ordinary skill in the art that lignin fibers can be transformed into carbon nanofibers using a suitable heat treatment, paragraph [0006], and that lignin represents a low cost precursor for the production of general purpose carbon fibers.  Paragraph [0008].  As such, using carbon fibers obtained from lignin is an obvious modification because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin.
Applicant argues that Rivas teaches away from Bunyan because the reference relates to general purpose carbon fibers that may be made from lignin and Rivas distinguishes its fibers from the so-called high performance fibers described by Bunyan.  The Examiner disagrees.  Bunyan does not relate to materials used in aerospace applications.  Bunyan relates to a gasket material that provides sealing and EMI shielding, which can be used in aircrafts.  Paragraph [0009].  However, planes do not fly into space, but rather, remain in the Earth’s atmosphere.  Moreover, the carbon fiber material of Bunyan is encapsulated and not exposed to an exterior surface.  Figure 6D.  To the extent that the carbon fibers exist in Bunyan, they do not have to be aerospace quality because the fibers are not an exterior material nor does a plane go to space.  Bunyan teaches that carbon fibers are suitable for use in the gasket to provide electrical conductivity.  Paragraphs [0028] and [0029].  Rivas states that their carbon fibers can be used in a wide variety of applications in the field of materials engineering.  Paragraph [0005].  And Bunyan does caution against increasing costs, in general.  Paragraph [0007].  As such, the person having ordinary skill in the art would find it obvious to use carbon fibers derived from lignin, as Rivas demonstrates that such fibers are suitable in engineering applications, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  
Applicant argues that Rivas teaches lignin fibers, but does not state or suggest that the fibers may be modified with metal nanoparticles to be conductive.  The Examiner disagrees.  Rivas states “fibres can likewise be doped with catalytic particles, or incorporate other materials whose purpose is to modify the end structure and the properties of the carbon fibres obtained from the lignin fibres.”  Paragraph [0002].  As such, Rivas does suggest that its fibers can be doped with catalytic particles.  Moreover, Birkan provides the skilled artisan with sufficient 
Applicant argues that Birkan teaches away from using lignin in place of polyacrylonitrile.  However, the rejection does not rely upon the teachings of Birkan for the claim limitation related to carbon fibers being derived from lignin.  Birkan is relied upon for the teaching that a metal salt precursor can be used in an electrospinning process that creates carbon fibers where upon the incorporation of the metal salt precursor increases the surface area of the resulting material.  In fact, Rivas teaches that both lignin, paragraph [0008], and polyacrylonitrile, paragraph [0010], are both well-known and suitable materials for use in electrospinning processes to produce carbon fibers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789